Citation Nr: 0031485	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

  Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran's DD 214 reflects multiple periods of service; he 
has unverified service from July 1985 to October 1995.  

This appeal arises from a March 1999 rating decision, and an 
administrative determination of the same date, rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying service-
connection for psoriasis and denying an earlier effective 
date for a TDIU claim respectively.  

The Board notes that the issue of entitlement to service 
connection for disfiguring scars of the head, face or neck 
due to Rombergs disorder should be addressed.  


FINDINGS OF FACT

1.  Psoriasis was not incurred in service; and is not shown 
to be related to service.  


CONCLUSIONS OF LAW

1.  The appeal for entitlement to psoriasis is denied.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (2000).  

We note that the veteran is considered disabled by the Social 
Security Administration.  In this regard, we must point out 
that in order for service connection to be established, and 
entitlement to VA benefits awarded, the record must show not 
only that the veteran has a current disability, but that this 
disability either began in service, that is, is due to 
service; or that it pre-existed service, but was aggravated 
by his period of active service.  

First, we determine that all facts pertinent to a claim for 
benefits under 38 U.S.C.A. § 5107 (a) have been developed.  
The veteran has not alleged existence of any additional 
pertinent records, and he was provided VA examinations in 
June and July 1997, and February 1998.  H.R. 4205, the Floyd 
D. Spence National Defense Authorization Act for FY 2001, 
Title XVI, Subtitle B, § 1611 (October 30, 2000).

The veteran avers that his psoriasis condition is a 
manifestation of skin problems that he manifested since 
service.  He is currently service-connected for anaphylaxis 
with urticaria, shortness of breath, and skin rash on the 
face, arms and legs, Diagnostic Code 8999-7118; Romberg's 
disease, DC 8205; and chronic headaches, DC 8199-8100.  He 
has also established entitlement to a total disability rating 
based on individual unemployability, due to service-connected 
disability.  

Specifically, the veteran avers that he has manifested a skin 
disorder since February 1991, that he at that time manifested 
a rash on the right side of his face, that he was told that 
the rash was due to Perry Romberg syndrome, and that he began 
treatment for a skin disorder of his elbows and hands.  He 
claims that his anaphylaxis, and the area on his hands, 
elbows and legs are two different claims.  

A review of his service medical records does show findings 
and treatment for a Romberg related facial condition. 

The evidence subsequent to service shows that a July 1997 VA 
examination (VAE) report reveals that the veteran had a fine 
rash over all four extremities at the site of the joints.  

The report of the February 1998 VAE shows that the veteran 
had multiple facial reconstructions due to his Romberg's 
disease and the "tissue in the right side of the 
face...dissolving around 1990".  The examiner found, on 
objective examination, multiple facial scars, one extending 
from the right mandible retro-orbitally up to the vertex of 
the scalp, and then down to the mid left scalp, as well as 
multiple other facial scars where surgery was performed.  The 
examiner also found that there was asymmetry of the face with 
disfigurement of the right side of the face, that the right 
orbit was sunken compared with the left orbit, and there was 
decreased bulk of the right facial tissue compared with the 
left facial tissue.  

The diagnoses were facial hemiatrophy of Romberg with facial 
disfigurement, history of heat induced anaphylaxis which 
renders the [veteran] poorly employable, chronic daily 
headache, scar hypersensitivity in the right face, and lower 
thoracic spine pain of unknown etiology.  

Review of the record shows that although the veteran has many 
skin complaints and a generally complicated medical picture, 
the medical evidence simply does not establish that a 
psoriasis disorder is related to his service.  Thus, service 
connection for psoriasis must be denied.  


ORDER

Service connection for psoriasis is denied.  




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 


